UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of July 31, 2015 Market Value Shares ($000) Common Stocks (94.2%) 1 Australia (3.3%) Computershare Ltd. 1,339,861 12,087 Iluka Resources Ltd. 2,094,685 12,044 Mirvac Group 7,419,796 10,237 Amcor Ltd. 867,190 9,124 Ansell Ltd. 464,023 8,496 Asaleo Care Ltd. 6,618,650 8,258 Spotless Group Holdings Ltd. 5,038,700 7,194 Incitec Pivot Ltd. 2,439,068 6,446 Nufarm Ltd. 845,754 4,767 ^ Super Retail Group Ltd. 661,779 4,458 Tox Free Solutions Ltd. 1,971,031 4,179 SAI Global Ltd. 1,050,505 3,444 * oOh!media Ltd. 1,691,986 3,218 ^,* Karoon Gas Australia Ltd. 881,555 1,504 Austria (1.0%) ANDRITZ AG 391,282 21,845 BUWOG AG 139,215 2,804 Schoeller-Bleckmann Oilfield Equipment AG 40,161 2,269 CA Immobilien Anlagen AG 104,650 1,881 * Kapsch TrafficCom AG 57,000 1,496 Belgium (0.5%) Cie d'Entreprises CFE 35,032 4,669 Ackermans & van Haaren NV 29,757 4,549 D'ieteren SA/NV 123,493 4,515 Brazil (0.2%) BR Properties SA 1,692,688 5,611 Magazine Luiza SA 896,795 943 China (2.1%) Shenzhou International Group Holdings Ltd. 2,009,000 10,553 ANTA Sports Products Ltd. 3,901,000 10,023 * New Oriental Education & Technology Group Inc. ADR 347,121 7,776 * WuXi PharmaTech Cayman Inc. ADR 140,260 5,821 China Medical System Holdings Ltd. 4,148,000 5,508 Haitian International Holdings Ltd. 2,600,000 5,371 E-House China Holdings Ltd. ADR 762,600 4,804 ^ Baoxin Auto Group Ltd. 9,677,000 4,756 Dah Chong Hong Holdings Ltd. 10,202,000 4,508 ^ Daphne International Holdings Ltd. 7,052,000 1,396 CSPC Pharmaceutical Group Ltd. 1,224,000 1,117 Denmark (1.9%) Matas A/S 1,250,000 25,754 ^ FLSmidth & Co. A/S 400,000 17,883 * H Lundbeck A/S 279,472 6,605 DSV A/S 124,857 4,266 * OW Bunker A/S 1,000,000 — Finland (0.1%) Vaisala Oyj 100,000 2,634 France (6.2%) ^ Rubis SCA 360,611 25,915 Montupet 290,000 22,370 Elis SA 807,777 13,362 * UBISOFT Entertainment 650,000 12,617 * SPIE SA 600,000 11,888 * Naturex 135,000 10,648 Euler Hermes Group 97,619 10,194 Korian SA 260,000 9,270 * Belvedere SA 385,000 8,884 Lectra 600,000 8,695 Eurofins Scientific SE 24,000 7,880 Imerys SA 103,854 7,821 Virbac SA 23,339 5,536 Eurazeo SA 78,400 5,093 Albioma SA 300,000 4,984 * ID Logistics Group 34,821 3,853 Wendel SA 28,818 3,835 Coface SA 319,530 3,152 ^,* Air France-KLM 251,631 1,800 Vallourec SA 104,987 1,723 * Inside Secure SA 350,258 746 Germany (4.0%) BRAAS Monier Building Group SA 1,040,786 28,745 XING AG 100,000 16,824 Zeal Network SE 318,921 16,780 RIB Software AG 700,000 12,777 * Tom Tailor Holding AG 890,000 8,894 * GRENKELEASING AG 36,701 5,492 Freenet AG 150,000 5,157 STRATEC Biomedical AG 82,171 4,572 SAF-Holland SA 207,999 3,148 MTU Aero Engines AG 32,500 2,986 ^ Grand City Properties SA 168,394 2,911 ElringKlinger AG 106,549 2,570 LEG Immobilien AG 33,597 2,448 Takkt AG 120,000 2,298 Hong Kong (1.8%) Techtronic Industries Co. Ltd. 7,500,000 26,591 Johnson Electric Holdings Ltd. 2,472,625 8,389 * HKBN Ltd. 7,152,000 7,683 Hysan Development Co. Ltd. 1,501,000 6,416 Yue Yuen Industrial Holdings Ltd. 1,068,000 3,463 India (3.9%) * Gujarat Pipavav Port Ltd. 9,558,436 35,107 Idea Cellular Ltd. 8,449,659 22,842 Apollo Hospitals Enterprise Ltd. 1,011,984 21,466 Ipca Laboratories Ltd. 1,020,109 10,758 Cipla Ltd. 732,735 8,100 Phoenix Mills Ltd. 1,438,800 8,066 Federal Bank Ltd. 3,921,892 4,141 Multi Commodity Exchange of India Ltd. 205,558 3,639 Indonesia (0.4%) Matahari Department Store Tbk PT 6,888,200 8,886 Ciputra Property Tbk PT 73,359,500 2,873 Gajah Tunggal Tbk PT 17,722,590 985 Ireland (4.1%) Smurfit Kappa Group plc 950,000 28,508 Glanbia plc 1,000,000 20,886 * Dalata Hotel Group plc 3,800,000 17,539 * Paddy Power plc 180,000 16,072 Irish Residential Properties REIT plc 8,400,000 10,489 Irish Continental Group plc 1,600,000 7,713 IFG Group plc 2,622,895 6,178 FBD Holdings plc 725,000 6,099 Origin Enterprises plc 500,000 4,189 Italy (9.1%) Cerved Information Solutions SPA 3,982,049 32,099 2 Anima Holding SPA 2,909,329 29,805 * Maire Tecnimont SPA 8,214,356 28,447 *, 2 OVS SPA 3,948,575 26,180 Banca Popolare dell'Emilia Romagna SC 2,600,000 22,874 Credito Emiliano SPA 2,125,000 17,905 * Sorin SPA 5,600,000 16,177 *, 2 Banca Sistema SPA 2,371,523 12,372 FinecoBank Banca Fineco SPA 1,500,000 11,938 * Yoox SPA 280,000 9,453 Moncler SPA 418,662 8,497 Salvatore Ferragamo SPA 205,252 6,491 ^ Brunello Cucinelli SPA 309,142 5,827 DiaSorin SPA 126,016 5,783 ^,* RCS MediaGroup SPA 4,927,503 5,691 * Autogrill SPA 579,144 5,222 ^ Beni Stabili SpA SIIQ 5,802,561 4,580 *, 2 Infrastrutture Wireless Italiane SPA 866,436 4,160 Banca Generali SPA 91,017 2,997 Prysmian SPA 125,000 2,868 Immobiliare Grande Distribuzione SIIQ SPA 2,332,908 2,166 Industria Macchine Automatiche SPA 22,125 1,147 Japan (21.6%) Tsuruha Holdings Inc. 270,635 23,758 Tokai Tokyo Financial Holdings Inc. 2,487,100 19,004 Trusco Nakayama Corp. 496,800 18,229 Nitta Corp. 701,100 18,001 NEC Networks & System Integration Corp. 777,800 16,292 Hitachi Transport System Ltd. 837,800 15,105 Kuroda Electric Co. Ltd. 744,600 14,256 TPR Co. Ltd. 483,200 14,160 Nippon Densetsu Kogyo Co. Ltd. 781,000 13,932 Koito Manufacturing Co. Ltd. 321,800 12,620 Eagle Industry Co. Ltd. 604,500 12,220 Aica Kogyo Co. Ltd. 534,000 11,929 Arcs Co. Ltd. 542,800 11,914 ^ Digital Garage Inc. 801,000 11,476 OBIC Business Consultants Ltd. 256,200 11,218 Ai Holdings Corp. 690,200 11,200 Kakaku.com Inc. 696,200 11,107 Lintec Corp. 495,400 10,718 Daibiru Corp. 1,156,100 10,586 Mitsui Sugar Co. Ltd. 2,365,000 10,223 Unipres Corp. 528,400 10,161 ^ Musashi Seimitsu Industry Co. Ltd. 541,100 9,852 Zenkoku Hosho Co. Ltd. 263,855 9,615 Kissei Pharmaceutical Co. Ltd. 384,200 9,428 Shinsei Bank Ltd. 4,275,235 9,374 Glory Ltd. 319,400 9,325 JSP Corp. 544,593 9,189 Nichi-iko Pharmaceutical Co. Ltd. 265,600 9,130 ^ Kureha Corp. 2,378,000 8,995 Nippon Shinyaku Co. Ltd. 264,000 8,812 Nippon Shokubai Co. Ltd. 569,805 8,442 ^ Kumiai Chemical Industry Co. Ltd. 1,051,500 8,379 Nippon Soda Co. Ltd. 1,277,000 7,639 Sumitomo Real Estate Sales Co. Ltd. 279,500 7,469 Mitsubishi UFJ Lease & Finance Co. Ltd. 1,345,295 7,240 SCSK Corp. 196,500 7,027 Takasago International Corp. 1,528,000 6,793 ^ Welcia Holdings Co. Ltd. 132,100 6,751 ^ CyberAgent Inc. 155,710 6,722 IHI Corp. 1,686,245 6,718 Asahi Intecc Co. Ltd. 200,270 6,701 Teijin Ltd. 1,823,000 6,642 DMG Mori Co. Ltd. 423,415 6,504 Message Co. Ltd. 210,180 6,206 Nabtesco Corp. 282,000 6,200 Nihon Parkerizing Co. Ltd. 663,400 6,170 Iida Group Holdings Co. Ltd. 344,985 6,052 Kobe Steel Ltd. 3,680,000 5,715 TechnoPro Holdings Inc. 196,700 5,303 Denyo Co. Ltd. 348,870 5,272 H2O Retailing Corp. 245,200 5,141 Tokyo TY Financial Group Inc. 159,843 5,096 Asahi Diamond Industrial Co. Ltd. 531,100 5,086 Temp Holdings Co. Ltd. 119,200 4,917 Mitsubishi Materials Corp. 1,335,000 4,833 Hoshizaki Electric Co. Ltd. 80,755 4,818 Tsutsumi Jewelry Co. Ltd. 217,700 4,738 Daikyonishikawa Corp. 118,100 4,639 * Leopalace21 Corp. 803,400 4,403 Sanwa Holdings Corp. 570,965 4,340 Fukushima Industries Corp. 204,400 4,071 Tokyo Steel Manufacturing Co. Ltd. 577,700 3,950 Shimadzu Corp. 265,000 3,940 Showa Denko KK 3,085,000 3,802 Kenedix Inc. 904,400 3,536 ^ Ferrotec Corp. 509,300 3,532 Obara Group Inc. 75,000 3,498 NTT Urban Development Corp. 353,700 3,476 ^ Jamco Corp. 112,900 3,430 Yushin Precision Equipment Co. Ltd. 175,200 3,365 Taiheiyo Cement Corp. 994,000 3,282 IBJ Leasing Co. Ltd. 133,765 3,154 ^ Zuiko Corp. 83,760 3,114 Kyudenko Corp. 175,000 3,071 Tenma Corp. 182,800 2,976 Kawasaki Heavy Industries Ltd. 671,000 2,938 Yamato Kogyo Co. Ltd. 120,720 2,842 Plenus Co. Ltd. 155,900 2,629 Mitsubishi Gas Chemical Co. Inc. 468,865 2,607 Hitachi High-Technologies Corp. 109,000 2,535 Miura Co. Ltd. 207,000 2,254 ^ kabu.com Securities Co. Ltd. 641,600 2,182 Luxembourg (0.9%) * Stabilus SA 290,000 10,672 B&M European Value Retail SA 1,732,609 9,651 Reinet Investments SCA 194,322 4,269 2 O'Key Group SA GDR 291,955 780 Malaysia (0.3%) Bursa Malaysia Bhd. 4,245,200 8,990 Netherlands (1.5%) Delta Lloyd NV 1,506,656 26,762 Sligro Food Group NV 200,000 7,690 Beter Bed Holding NV 175,000 4,283 USG People NV 250,961 3,837 * Constellium NV Class A 149,441 1,659 New Zealand (0.3%) Fletcher Building Ltd. 1,475,159 7,706 Norway (1.6%) * Storebrand ASA 6,600,000 26,614 Borregaard ASA 2,200,000 13,941 Kongsberg Gruppen ASA 372,650 6,227 Panama (0.1%) Copa Holdings SA Class A 22,375 1,690 Singapore (0.9%) UOL Group Ltd. 2,533,300 12,436 First Resources Ltd. 5,310,000 7,362 Mapletree Industrial Trust 5,807,480 6,456 South Africa (0.1%) * Brait SE 303,584 3,672 South Korea (1.2%) Halla Visteon Climate Control Corp. 337,355 10,470 S-1 Corp. 84,304 6,068 ^ Nexen Tire Corp. 394,421 4,720 CJ O Shopping Co. Ltd. 25,225 4,359 ^ Sung Kwang Bend Co. Ltd. 386,521 3,435 Samsung Securities Co. Ltd. 48,158 2,156 Hotel Shilla Co. Ltd. 19,125 2,056 Spain (0.6%) Applus Services SA 1,000,000 11,211 ^ Melia Hotels International SA 316,593 4,554 * Naturhouse Health SAU 50,839 285 Sweden (2.1%) Loomis AB Class B 700,000 19,563 3 Bufab Holding AB 2,293,767 13,286 Opus Group AB 7,000,000 7,057 Intrum Justitia AB 200,000 6,796 Modern Times Group MTG AB Class B 180,000 5,106 AAK AB 70,000 4,747 Concentric AB 297,341 3,419 Switzerland (4.2%) Helvetia Holding AG 58,000 31,874 OC Oerlikon Corp. AG 1,958,617 24,004 Kuoni Reisen Holding AG 52,742 14,638 Gategroup Holding AG 364,212 13,452 Komax Holding AG 55,000 9,556 Ascom Holding AG 500,000 9,081 * Interroll Holding AG 14,000 8,986 Partners Group Holding AG 13,697 4,583 * Dufry AG 21,473 2,982 Orior AG 50,000 2,802 Comet Holding AG 1,000 848 Taiwan (1.3%) Giant Manufacturing Co. Ltd. 2,060,000 17,305 Chroma ATE Inc. 3,824,000 7,748 CTCI Corp. 4,336,000 6,562 Gourmet Master Co. Ltd. 995,000 4,620 Thailand (0.3%) LPN Development PCL 14,565,300 7,310 United Arab Emirates (0.3%) * Lamprell plc 3,677,650 8,385 United Kingdom (17.7%) DCC plc 275,000 21,726 Kennedy Wilson Europe Real Estate plc 1,040,795 18,620 Grainger plc 4,915,405 18,310 Dechra Pharmaceuticals plc 1,100,000 16,910 Grafton Group plc 1,425,000 15,985 * SuperGroup plc 610,647 13,797 ^ Telecom Plus plc 685,216 12,987 Keller Group plc 731,568 12,085 IG Group Holdings plc 1,023,416 11,955 Elementis plc 2,870,710 11,500 Redrow plc 1,563,146 11,381 Millennium & Copthorne Hotels plc 1,300,000 11,326 Ricardo plc 800,000 11,243 Micro Focus International plc 499,250 10,905 SSP Group plc 2,226,437 10,811 * HomeServe plc 1,450,993 9,878 Alent plc 1,327,137 9,843 Pets at Home Group plc 2,142,073 9,666 Investec plc 1,050,000 9,592 Berendsen plc 575,000 9,177 WS Atkins plc 372,931 9,147 Photo-Me International plc 3,750,000 8,915 Ashtead Group plc 573,823 8,784 Bodycote plc 750,000 8,009 Halma plc 675,000 7,979 Eco Animal Health Group plc 1,608,166 7,662 Mitie Group plc 1,508,216 7,585 Inchcape plc 600,000 7,523 Just Retirement Group plc 2,434,673 7,331 Hikma Pharmaceuticals plc 193,247 7,226 UNITE Group plc 714,629 7,040 London Stock Exchange Group plc 171,795 7,003 QinetiQ Group plc 1,800,000 6,667 Kier Group plc 295,707 6,663 Tyman plc 1,360,925 6,535 SIG plc 1,975,000 6,445 Victrex plc 209,256 6,321 Senior plc 1,359,368 6,178 A.G.Barr plc 650,000 5,735 Polypipe Group plc 1,278,348 5,724 Soco International plc 2,311,526 5,686 Persimmon plc 170,209 5,437 Big Yellow Group plc 492,344 5,416 N Brown Group plc 1,032,941 5,135 * AA plc 881,457 5,026 * Findel plc 1,600,365 5,000 Hays plc 1,863,338 4,849 Brewin Dolphin Holdings plc 984,495 4,836 Crest Nicholson Holdings plc 565,238 4,820 Michael Page International plc 562,470 4,813 * Premier Oil plc 2,300,000 4,808 Mears Group plc 775,970 4,724 Savills plc 302,483 4,618 Northgate plc 518,269 4,434 Restaurant Group plc 420,660 4,430 Saga plc 1,353,564 4,374 Consort Medical plc 287,783 4,193 Laird plc 625,025 3,843 ^ Hansteen Holdings plc 1,911,184 3,635 * LMS Capital plc 3,097,813 3,529 Berkeley Group Holdings plc 57,127 3,005 James Fisher & Sons plc 152,331 2,648 Genus plc 116,885 2,630 Abcam plc 253,784 2,312 Meggitt plc 297,877 2,158 * Ophir Energy plc 1,085,824 1,971 * EnQuest plc 641,019 355 United States (0.6%) Samsonite International SA 5,696,100 18,583 Total Common Stocks (Cost $2,305,741) Coupon Temporary Cash Investments (8.1%) 1 Money Market Fund (7.5%) 4,5 Vanguard Market Liquidity Fund 0.152% 215,320,919 215,321 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Goldman Sachs & Co. (Dated 7/31/15, Repurchase Value $12,900,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%- 4.000%, 8/1/26-2/1/45, and Federal National Mortgage Assn. 3.500%, 11/1/26, with a value of $13,158,000) 0.140% 8/3/15 12,900 12,900 U.S. Government and Agency Obligations (0.2%) 6,7,8Federal Home Loan Bank Discount Notes 0.095% 10/7/15 3,000 2,999 6,7 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 2,200 2,199 6,7,8Federal Home Loan Bank Discount Notes 0.100% 10/23/15 500 500 Total Temporary Cash Investments (Cost $233,919) Total Investments (102.3%) (Cost $2,539,660) Other Assets and Liabilities-Net (-2.3%) 5 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $63,759,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 4.9%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, the aggregate value of these securities was $73,297,000, representing 2.5% of net assets. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $67,476,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $4,699,000 have been segregated as initial margin for open futures contracts. 8 Securities with a value of $1,067,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the International Explorer Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
